      Case: 4:19-cr-00384-DCN Doc #: 53 Filed: 01/13/20 1 of 1. PageID #: 468
                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO



Minutes of Proceedings before                       DATE: January 13, 2020
DONALD C. NUGENT
United States District Judge                        CASE NO. 4:19 CR 384-1

                                                    COURT REPORTER: Donnalee Cotone

                                                    SENTENCING



UNITED STATES OF AMERICA

              -VS-

JOSEPH STIVER

APPEARANCES:          Plaintiff: Jason Katz, Esq.
                      Defendant: Edward Sapone, Esq.
                      Pretrial/Probation: Julie Piotrowski


PROCEEDINGS: The defendant is sentenced to Probation for a term of 4 years on Count One of

the Information. The first twelve months shall be served on home detention with location

monitoring. The defendant must report to the United States Pretrial and Probation Office within

72 hours. Forfeiture of $59,560.00 U.S. Currency to the United States is ordered. Special

assessment is due in the total amount of $100.00.



                                                    s/ Steven L. Marshall
                                                    Courtroom Deputy



Length of Proceedings: 30 minutes
